DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 1/25/21 has been considered.  Applicant’s arguments are deemed to be persuasive
	Claims 1-17 are pending.

Withdrawal of Rejections/Objections
	All of the rejections and objections are withdrawn in view of applicant’s amendments to the claims.

New Grounds of Rejection

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 7 “the MELK” should be – the MELK--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-10, 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 7-9 and 16, the terminology “MELK-associated disease” is unclear.  How is MELK “associated” with the disease?  Does applicant mean the diseases are limited to cells that express MELK?
In claims 7 and 13, the terminology “screening for a subject to whom a MELK inhibitor has a high therapeutic effect” is confusing.  Is the screening before or after treatment with MELK inhibitor?  Is applicant trying to screen all subjects who might be susceptible to MELK inhibitor?  Is this supposed to be a prognosis claim?
In claims 9 and 16 the phase “MELK-associated disease is a cancer in which MELK is expressed or endometriosis”(emphasis added).  Is applicant trying to say that “endometriosis” is solely case by MELK?



Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claim is directed to antibodies which “compete” with binding to antibodies to MELK of claim 1.  On pages 10-11, applicant states that the ability to compete can determined using an assay.
While one may be able to assay whether an antibody “competes” with the recited monoclonal antibody, it is apparent that the degree to which an antibody competes with another antibody is a relative or subjective expression, and the requisite degree to which the claimed antibody competes with a monoclonal antibodies cannot be ascertained from the disclosure.
Contrary to the assertion in the specification that such a binding assay determines whether two antibodies bind to the same antigenic determinant (i.e., 
In addition, it is recognized that the degree of binding of an antibody, which is observed in the exemplified competitive binding assay, will depend upon the concentration of the detectably labeled antibody and the unlabeled competing antibody.  Typically, the higher the concentration of the unlabeled competitor, the lower the percentage of binding of the labeled antibody.  So, at high concentrations, any antibody might be deemed capable of “competing” for binding to an antigen with any other antibody, regardless of whether or not the different antibodies bind to the same, or even overlapping epitopes. 
George et al. (Circulation. 1998; 97: 900-906), for example, describes different antibodies, which do not bind to the same epitope of an antigen, but are nevertheless capable of competing with one another for binding to the antigen; see entire document (e.g., page 903, paragraph bridging columns 1 and 2).  More particularly, George et al. describes three antibodies, which bind decidedly different, non-cross-reactive epitopes 2GPI; yet, George et al. teaches each is able to “compete” by a measurable extent with any of the others for binding to the antigen (page 903, paragraph bridging columns 1 and 2).  For example, George et al. teaches monoclonal antibody ILA-4 competed with itself for binding to the antigen (% inhibition = 90 ± 11%), but George et al. discloses, despite its binding a non-overlapping epitope, monoclonal antibody ILA-1 also “competed”, albeit with monoclonal antibody ILA-4 for binding to the antigen (% inhibition = 9 ± 4%).  
Accordingly, George et al. illustrates the capricious and arbitrary nature of determinations that different antibodies bind to the same or different epitopes, which are based upon the results of competitive binding assays, such as the assay exemplified in the specification.  Thus, it is the Examiner’s position that applicants have not met the written description requirement.



Claims 7-10, 12-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
Claims 7 and 16-17 recite a reagent used in methods of diagnosing a MELK-associated disease wherein the reagent comprises the antibody, or fragment thereof, of claim 1 and claims 8-10 and 14 recite a method of diagnosing a MELK-associated disease using the antibody, or fragment thereof, of claim 1 and involves comparison to a control.  Claims 7 and 12 recites a method and reagent for determining drug efficacy following treatment with a MELK inhibitor using the antibody, or fragment thereof, of claim 1.  This reads on the determination of drug efficacy in patients with any disease.  Claims 7 and 13 recite a method and reagent for screening for a subject to whom a MELK inhibitor has a high therapeutic effect using the antibody, or fragment thereof, of claim 1.  Thus, applicant is claiming diagnosis of all MELK associated diseases, determining drug efficacy in all diseases and screening all subjects who might be susceptible to MELK inhibitor.  However, the method does not require determining any other cancer-associated or other disease-associated criteria.  Applicant is claiming that a sole determination of “high” levels of MELK in a sample as compared to control means that a person has cancer or endometrosis or is susceptible to MELK treatment and that a change in MELK protein levels (i.e. lower levels) after treatment in any disease means that the MELK inhibitor is effective.
The state of the art shows that MELK is not solely expressed in cancer cells.  Nakano et al, J. Cell Biology vol. 170 p. 413 (2005), shows that MELK is expressed in 
Detection is not diagnosis.  Several variables are used in evaluating the predictability of diagnostic assays.  These include diagnostic specificity and sensitivity and positive and negative predictive values.  The diagnostic sensitivity of an assay reflects the fraction of those subjects with a specific disease that the assay correctly identifies as positive.  The diagnostic specificity of an assay reflects the fraction of those subjects without the disease that the assay correctly identifies as negative.  The positive predictive value refers to the probability that an individual with a positive test result has the disease.  The negative predictive value refers to the probability that an individual with a negative test result does not have the disease.  There is an inverse relationship between sensitivity and specificity, which is related to the assigned cutoff value that is used for a particular test to segregate diseased populations from those with no disease.  Additionally, with respect to “control”, applicant has not provided any guidance as to what the control would be or how the control would be created.
Additionally, with respect to claim 12, the claim reads on treating any disease with a MELK inhibitor and then determining if the MELK inhibitor is effective.  Not all diseases (including, but not limited to cancer, viral infections, bacterial infections, 
Additionally, with respect to claim 13, the claim reads on screening for subject that would be susceptible to MELK inhibitors.  This reads on screening all subjects (regardless of disease) for susceptibility to MELK inhibitors.  Not all diseases (including, but not limited to cancer, viral infections, bacterial infections, neurological disorders, etc) can be treated with MELK inhibitors.  Every disease has a different etiology and these do not always involve MELK.  Again, with respect to “control”, applicant has not provided any guidance as to what the control would be or how the control would be created.
The specification does not provide any guidance to show that an anti-MELK antibody can be used to diagnose a cancer or any disease, irrespective of the label to which the anti-MELK antibody is attached.  The specification provides no guidance as to which patients, with which symptoms, might be diagnosed with a cancer or any MELK disease as detected by a labeled anti-MELK antibody.  Further, even for patients suspected of suffering from those cancers that express MELK, the specification provides no evidence that MELK expression alone is "diagnostic."  
In view of this lack of guidance, the skilled artisan could not have predicted that a patient had a cancer based simply on expression of MELK.  For these reasons, the skilled artisan would conclude that despite the association of MELK with certain cancers, that association is not diagnostic as it does not reliably identify patients that have a particular cancer.  As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (Fed. Cir. 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant’s statements regarding an invention.  Accordingly, the specification does not enable the claimed method of diagnosis, drug efficacy or screening.

Allowed claims
	Claims 1-3, 5-6, 11 and 15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela J. Huff/Primary Examiner, Art Unit 1643